 



Exhibit 10.36
SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers
Approved December 18, 2007
     Upon the recommendation of the Compensation Committee, on December 18, 2007
the Board of Directors of Synovus Financial Corp. approved the following base
salaries for its named executive officers, effective January 1, 2008.

          Name   Position   Base Salary
Richard E. Anthony
  Chairman of the Board and Chief Executive Officer   $928,200
Frederick L. Green, III
  President and Chief Operating Officer   $562,100
Elizabeth R. James
  Vice Chairman, Chief People Officer and Secretary   $431,000
Thomas J. Prescott
  Executive Vice President and Chief Financial Officer   $387,000

